DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 3/17/2021 (“March Resp.”). In the March Resp., claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification filed 3/17/2021 are accepted and entered.

Response to Arguments and Amendments
The previously presented objection to the drawings is withdrawn in light of the amendments to the specification in the March Resp.

The previously presented 35 U.S.C. § 112(b) claim rejections and double patent rejection are withdrawn in light of the claim amendments submitted in the March Resp.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the reasons for allowance of claims 1-20 remain the same as presented in the non-final Office action mailed 2/4/2021.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n No. 2020/0305032 and World International Property Organization Appl. Publ’n No. WO 2018/031085 A1 both describe embodiments in which an application processor communicates with a baseband processor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSHUA KADING/       	Primary Examiner, Art Unit 2413